Citation Nr: 0610815	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1963 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a February 2004 Board remand of this case, the Board 
ordered the RO to request that the veteran provide 
identification of all pertinent medical treatment providers, 
and to provide corresponding authorizations permitting the RO 
to obtain the medical records of the treatment providers.  
The RO complied by sending March 2004, September 2004, and 
July 2005 letters to the veteran. 

The veteran failed without explanation to respond to the 
letters.  The claims file is negative for any indication that 
the mail was returned as undeliverable or that the RO was 
informed of a forwarding address.  The Board notes, however, 
that upon a review of the claims file, the address that 
appears in the most recent VA outpatient medical records 
dated January 2003 through September 2004 is not the address 
to which the RO sent the above-noted letters.  It does not 
appear that the veteran notified VA that his address had 
changed.

The Board observes that pertinent provisions of Manual M21-1 
specifically address the actions that need to be taken when a 
new address is discovered during a review of the claims file.  
See M21-1, Part III, Subpart iii, Chapter 1, Section B 
(December 2005) par. 11d, "Action Taken if a New Address is 
Found During Folder Review."  The RO has not yet had the 
opportunity to carry out the specified development as 
proscribed by Manual M21-1, Part III, Subpart iii, Chapter 1, 
Section B (December 2005), par. 11d.  This must be done.

Accordingly, the case is remanded for the following action:

1.  The RO must verify the veteran's 
current address using all means 
available, to include attempting to 
contact him at the address of record in 
the St. Louis VAMC medical records.  The 
RO must also contact the veteran's 
representative, Veterans of Foreign Wars 
of the United States, and request 
information regarding the veteran's 
current mailing address.  If the address 
is unavailable, a negative reply is 
requested.  

If the veteran's representative is unable 
to provide the RO with a current mailing 
address, the RO must consult Manual M21-
1, Part III, Subpart iii, Chapter 1, 
Section B (December 2005) par. 11d, 
"Action Taken if a New Address is Found 
During Folder Review," regarding the 
need for additional development in cases 
where a new or different address for the 
veteran is found.  Specifically, the RO 
is requested to complete the following 
actions:  (a) fully update BDN as 
appropriate; (b) document the change of 
address in the claims folder, and; (c) 
re-mail the returned correspondence to 
the new address.

Any records or information obtained must 
be made part of the claims folder.  If 
records or information are unavailable 
from any sources, a written negative 
reply must be obtained and associated 
with the claims file.

2.  Thereafter, if and only if, the 
veteran's current address is obtained, 
the RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension and arthritis at any time 
following military service.  The veteran 
should again be requested to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he names.  After 
obtaining any necessary authorizations, 
the RO must make good faith efforts to 
locate records from the veteran's periods 
of treatment for all identified sources, 
to include the United States Postal 
Service medical unit, St. Louis, Missouri 
from 1982 to until 1986; Forest Park 
Hospital, from the late 1970's to the 
present; Dr. M. McCain in St. Louis 
Missouri; and Dr. E. Nicholson in St. 
Louis, Missouri from the late 1970's to 
the early 1990's.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must be given an 
opportunity to respond.

3.  The RO must then review and 
readjudicate the issues on appeal.  If 
such action does not grant any benefit 
being claimed, the RO must provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





